IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
ASHEVILLE DIVISION

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

CIVIL ACTION NO.
1:19-cy-00203-MR-WCM

Plaintiff,

CONSENT DECREE

GEORGE W. MOROSANI AND ASSOCIATES,
LLC,

Defendant.

 

The Equal Employment Opportunity Commission (the “Commission”) instituted this action
pursuant to Section 706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964, as amended,
42 US.C. Section 2000e-5(){1) and (3) (“Title VU”) and Section 102 of the Civil Rights Act
of 1991, 42 U.S.C. § 198la. The Commission’s complaint alleges that Defendant George W.
Moresani and Associates, LLC (“Defendant”) discriminated against Terrance Stubblefield
(“Stubblefield”) when it discharged Stubblefield in retaliation for engaging in a protected activity.
Defendant denies the allegations in the Complaint and the Commission does not disallow the
allegations in the Complaint.

The Commission and the Defendant hereby stipulate to jurisdiction of the Court over the
parties and agree that the subject matter of this action is properly before the Court.

The parties have advised this Court that they desire to resolve the allegations in the Complaint
without the burden, expense, and delay of further litigation.

It is therefore the finding of this Court, made on the pleadings and the record as a whole,
that: (1} the Court has jurisdiction over the parties and the subject matter of this action; (2) the

1

Case 1:19-cv-00203-MR-WCM Document 12 Filed 06/29/20 Page 1 of 7

 
purpose and provisions of Title VII wiil be promoted and effectuated by the entry of the Consent
Decree; and (3) this Consent Decree resolves all matters in controversy between the parties as
provided in paragraphs | through 16 below.

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:

I. Defendant shall not discriminate or retaliate against any person because of
opposition to any practice made unlawful under Title VIT or because of the filing of a charge, the
giving of testimony or assistance, or the participation in any investigation, proceeding or hearing
under that statute.

2, Defendant shall pay Terrance Stubblefield the sum of Eleven Thousand Dollars
($11,000.00), less required withholdings, in settlement of the claims raised in this action. Defendant
shall make payment by issuing a check payable to Terrance Stubblefield. Payment shall be made
within seven (7) days after the Court approves this Consent Decree, and Defendant shall mail
the check to Terrance Stubblefield at an address provided by the Commission. Within ten (10) days
after the check has been sent, Defendant shall send to the Commission, a copy of the check and
proof of its delivery to Terrance Stubblefield. Neither the Commission nor Defendant make any
representation, or assume any responsibility for any tax liability, assessments, interest, penalties
and/or costs that Terrance Stubblefield may or may not incur on such payments under local, state
and/or federal law.

3. Within ten (10) days of the entry of this Consent Decree by the Court, Defendant
shall eliminate from the employment records of Terrance Stubblefield any and all documents, entries,
or references of any kind relating to the facts and circumstances which led to the filing of EEOC
Charge Number 430-2017-02144 and the related events that occurred thereafter, including this

litigation. Within ten (10) days of the entry of this Consent Decree by the Court, Defendant shall

Case 1:19-cv-00203-MR-WCM Document 12 Filed 06/29/20 Page 2 of 7

 

 

 

 

 

 
change all references in its personnel records for Terrance Stubblefield from “terminated” to
“voluntarily resigned.” Within fifteen (15) days of the entry of this Consent Decree by the Court,
Defendant shall report compliance with paragraph 3 to the Commission,

4, Within ninety (90) days of the entry of this Consent Decree by the Court, Defendant
shall adopt, implement, and distribute a formal, written anti-discrimination policy which shall
include at least the following: an explanation of the requirements of the federal equal employment
opportunity laws, including Title VII and its prohibition against retaliation; a definition of retaliation
along with examples of retaliation to supplement the definition of retaliation; a statement explaining
the process by which to report harassment, identifying the full name, job title and contact information
for complaints; and a statement that no form of retaliation against the target of harassment, individuals
who provide information, or other individuals contacted in the course of an investigation will be
tolerated and that any such retaliation will result in disciplinary action, including possible discharge.
Defendant shail distribute to each current employee a copy of the policy within the aforementioned
ninety (90) day time period. Within one hundred (100) days of the entry of this Consent Decree,
Defendant shall report compliance to the Commission. Throughout the term of this Consent
Decree, Defendant shall review the policy with all newly hired employees at the time of hire.

5. During the term of this Consent Decree, Defendant shall post a copy of the policy
described in paragraph 4, supra, in its facility in a place where it is visible to employees. If the
policy becomes defaced or unreadable, Defendant shall replace it by posting another copy of the
policy. Within ninety-five (95) days after the Consent Decree is entered, Defendant will post the
policy and notify the Commission that it has been posted.

6, Defendant shall provide prior written notice to any potential purchaser of

Defendant’s Wellington Community Estates of the existence and contents of this Consent Decree.

Case 1:19-cv-00203-MR-WCM Document 12 Filed 06/29/20 Page 3 of 7

 
7. During the term of this Consent Decree, Defendant shall provide an annual training
program to all managers, supervisors and employees. Each training program shall include an
explanation of the prohibition under Title VII against retaliation in the workplace. Each training
program shall also include an explanation of Defendant’s policy referenced in paragraph 4 above,
and an explanation of the rights and responsibilities of employees and managers under the policy.

The first training program shall be completed within one hundred (100) days after entry of
this Consent Decree by the Court. The subsequent training program shall be conducted
approximately one-year after the initial training. At least fifteen (15) days prior to cach program,
Defendant shall submit to the Commission an agenda for the training program by electronic mail

sent to EEOC-CTDO-decree-monitoring@eeoc.goy. Defendant should presume that the agenda is

 

approved unless contacted by the Commission regarding the agenda within five (5) days of
submission of the agenda. Within ten (10) days after completion of each training program,
Defendant shall certify to the Commission the specific training which was undertaken and shail
provide the Commission with a roster of all employees in attendance.

8. Beginning within thirty (30) days after the entry of this Consent Decree by the
Court, and continuing throughout the term of this Consent Decree, Defendant shall conspicuously
post the attached Employee Notice, marked Exhibit A, hereby made a part of this Consent Decree,
in a place where it is visible to employees. If the Notice becomes defaced or unreadable, Defendant
shall replace it by posting another copy of the Notice. Within forty-five (45) days after entry of this
Consent Decree, Defendant shall notify the Commission that the Notice has been posted pursuant to
this provision.

9, During the term of this Consent Decree, Defendant shall provide the Commission

with reports at six (6) month intervals, with the first being due four (4) months after approval by the

Case 1:19-cv-00203-MR-WCM Document 12 Filed 06/29/20 Page 4 of 7

 

 

 

 

 

 
Court of this Consent Decree. The reports will include the following information:

A. the identity of each of Defendant’s employees who during the reporting
period complained cither verbally or in writing of unwelcome conduct or
harassment on the basis of race, color, religion, sex or national origin,
including by way of identification each person’s name, address, telephone
number, and position;

B. describe all actions taken in in response to the complaint(s) identified in
response to 9.A. above and identify each person involved in investigating the
complaint(s) and taking action on the complaint(s);

C. for each individual identified in response to 9,A. above, explain whether
the individual’s employment status has changed in any respect since his or
her complaint (for example, including but not limited to, termination,
demotion, promotion, or to part-time from full-time); and

D. for each individual whose employment status has changed as identified in
response to 9,C, above, a detailed statement explaining why the individual’s
employment status has changed and the identity of each person involved in
the decision-making process,

Defendant shall provide the social security number of an individual identified in response to
9.A. within seventy-two (72) hours of a request by the Commission.

In the event that there is no activity to report pursuant to this paragraph, Defendant shall send
the Commission a “negative” report indicating no activity.

10. The Commission may review compliance with this Consent Decree. As part of
such review, the Commission may, after providing at least forty-eight (48) hours’ notice to the point
of contact identified in paragraph 13, below interview employees and examine and copy documents.
As part of the review for compliance with the posting provisions contained in paragraphs 5 and 8,
above, the Commission may inspect Defendant’s Wellington Community Estates facility or its
corporate office facility without notice.

li. If anytime during the term of this Consent Decree, the Commission believes that

Defendant is in violation of the Consent Decree, the Commission shall give notice of the alleged

Case 1:19-cv-00203-MR-WCM Document 12 Filed 06/29/20 Page 5 of 7

 

 

 
violation to Defendant. Defendant shall have ten (10) days in which to investigate and respond to
the allegations, Thereafter, the parties shall then have a period of ten (10) days or such additional
period as may be agreed upon by them, in which to engage in negotiation regarding such allegations
before the Commission exercises any remedy provided by law.

12. The term of this Consent Decree shall be for two (2) years from its entry by the
Court.

13. All notices to Defendant by the Commission pursuant to this Consent Decree shail
be sent by electronic mail to: Jonathan Yarbrough at JYarbrough@constangy.com. If at any time
during the term of this Consent Decree Defendant’s designated point of contact changes, Defendant
shall notify the Commission at and provide the name, job title, and electronic mail address fora
new designated point of contact within ten (10) days of the change.

14, All reports or other documents sent to the Commission by Defendant pursuant to
this Consent Decree shall be sent by electronic mail to: (1) EEOC-CTDO-decree-
monitoring@eeoc.gov; or (2) if by regular mail to - Regional Attorney, Equal Employment
Opportunity Commission, 129 West Trade Street, Suite 400, Charlotte, NC 28202.

15, Each party shall bear its own costs and attorney’s fees.

16, This Court shall retain jurisdiction of this cause for purposes of monitoring
compliance with this Decree and entry of such further orders as may be necessary or appropriate.

ifn] ae Ass. SA 6

Date” Martin Reidinger C
United’States District Judge
Western District of North Carolina, Asheville
Division

Case 1:19-cv-00203-MR-WCM Document 12 Filed 06/29/20 Page 6 of 7

 
The parties jointly request that the Court approve and enter the Consent Decree:

EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,
Plaintiff

SHARON FAST GUSTAFSON
General Counsel

GWENDOLYN YOUNG REAMS
Associate General Counsel

Kara Gibbon Haden
Kara Gibbon Haden (NC Bar #26192)
Acting Regional Attorney
E-mail: kara,haden@eeoc.gov

Katherine J. Christy

GEORGE W, MOROSANI AND
ASSOCIATES, LLC,

Defendant

Jonathan W. Yarbrough
JONATHAN W. YARBROUGH
(NC Bar #21316)

CONSTANGY, BROOKS

SMITH & PROPHETE, LLP

84 Peachtree Road, Suite 230
Asheville, North Carolina 28803
Telephone: (828) 277-5137
Facsimile: (828) 277-5138

Email: jyarbrough@constangy.com

 

ATTORNEY FOR DEFENDANT

KATHERINE J. CHRISTY (1.1L. Bar #6282803)

Senior Trial Attorney

Equal Employment Opportunity Commission

Charlotte District Office

129 West Trade Street, Suite 400
Charlotte, North Carolina 28202
Telephone: 980.296.1291]
Facsimile: 704.954.6412

Email: katherine.christy@eeoc.gov

ATTORNEYS FOR PLAINTIFF

Case 1:19-cv-00203-MR-WCM Document 12

Filed 06/29/20 Page 7 of 7

 
